LumpKIN, J.
(After stating the facts.) The controlling question in this case is whether, under the decree, the material portion of which is set out in the statement of facts, the property vested in the wife of E. G. Dix, and the child then in esse, or whether children born afterward also took an interest. The pleadings are not clear as to what issues were involved in the former litigation. None of the record in that case is set out except the verdict and decree. It does not even appear with certainty who were the parties. But it may be inferred that the children of James T. Dix Sr., and certain persons claiming to he creditors, were before the court. It does not appear that the rvife or child of Eobert G. Dix were .parties, or had any claim or interest to assert. But it is inferable that, in the division of the estate of his father, with his consent or by his direction the clause of the decree quoted was inserted. Dealing with it in this light, the part of the decree quoted is to be construed, not as a judgment inter partes, determining disputed claims of right, but rather as in the nature of a voluntary conveyance from Eobert G. Dix of an interest in his father’s estate which otherwise would have belonged to him. Bunn v. Braswell (N. C.), 51 S. E. 927. If the property in question had been set apart to him, and he had then made a voluntary conveyance of it to his wife and their children, under the repeated rulings of this court the title would have vested in his wife and the child then in esse, there being but one, and after-born children would have taken nothing under such a conveyance. Baird v. Brookin, 86 Ga. 709; Hollis v. Lawton, 107 Ga. 102; Plant v. Plant, 122 Ga. 763, and cit.; Greer v. Pate, 85 Ga. 552; Davis v. Hollingsworth, 113 Ga. 210. The same rule is recognized in Sumpter v. Carter, 115 Ga. 893. But under the peculiar language of the will then under consideration, it was held that the “children of a daughter of the testator, who with her survived the life-tenant, werfe entitled to share, in common with their mother, in the remainder interest which, upon the death of the testator, vested in the mother, subject, however, to open and let in such children.”
It is contended that the superadded words contained in this decree take it out of the usual construction. ' It is first insisted that the expression “now occupied by Eobert G. Dix and family,” etc., indicates that Dix or the person drafting the decree had in mind not merely his wife and child, but an aggregation constituting a *1070family. So far as the use of the word “family” throws any light ■upon the construction to be adopted, we think it has an effect contrary to that insisted on. It says, “now occupied by Robert G. Dix and family.” Of course, it could not then have been occupied by any family except the one in existence, which consisted of his wife and child. In fact, however, those words were evidently used rather for the purpose of describing or identifying the property referred to than for the purpose of determining the character of the estate to be created. It is also said that the words, “shall stand and remain as the sole and separate property” of Mrs. Dix and their children, indicate an idea of permanency. But so does the conveyance of a fee-simple estate, which commonly includes1 the clause, “to have and to hold” to the grantee, his heirs and assigns forever. It is further urged with much earnestness that the use of the plural word “children” shows that more than one child was intended, and that, to give this clause of the decree full effect, after-born children must also, be included. But the same argument could be urged to upset the rule in Wild’s case and the many decisions following it. If, where there is a child in life, the use of the plural word “children” has the effect of changing the well-established rule of construction, with much more force could it Be urged that where at the time of making the conveyance there are no children in esse, the intention of the grantor is to let in after-born children. But the cases cited above show that this court has ruled to the contrary; and this very argument has been considered in the case of Hollis, 107 Ga. 106, supra.
The contention is made that the declaration in the decree, that the property should remain as the sole and separate property of the wife of Robert G. Dix and their children, “free from the control, debts, and liabilities of said Robert G. Dix,” brings the case within the ruling in Toole v. Perry, 80 Ga. 681. But in this view we can not concur. In that case the testator directed that all of the property which was to go to his daughters and their children under his will should be “free from the control, debts, and liabilities of their present or any future husband,” and for their sole and separate use; it being provided that husbands of those under cover-ture when the will should take effect should be the -trustees respectively of the portions given io their wives and children. At the time of the making of the will one of the testator’s daughters *1071was married and bad two children. It was held that children of such daughter, born after the testator’s death, took an interest. Stress was laid upon the words, “free from the control, debts, and liabilities of their [his daughters’] present or any future husband.” That the ruling was based on the language of the peculiar will then under construction is pointed out both in Baird v. Brookin, 86 Ga. 716, and Hollis v. Lawton, 107 Ga. 107, supra. Doubtless the fact that some of the testator’s daughters were not married when the will was executed, and that provision was made in regard to their possible future husbands and children, had much weight in producing the decision which was reached in Toole’s case. No such state of facts existed in regard to the woman and child now being considered. They were both in life, the vesting of the estate was not postponed, and nothing was said in regard to any future husband or 'other children who might be born, but merely that the property should be free from the control, debts, and liabilities of Robert G. Dix. The case of Vinson v. Vinson, 33 Ga. 454, which is cited by counsel for plaintiff in error, has been discilssed both in the decisions in Hollis v. Lawton and Plant v. Plant, supra.
In the latter part of the decree under consideration it was declared-that a certain place known as the “Dix” place should remain the sole and separate property of Sarah C. Grady and her children, and then the words were added, “this includes all the land connected with and near said place, not included in the place decreed to be settled on the wife and children of Eobert G. Dix, as aforesaid.” It will be seen that these words were descriptive of the land which it was declared should remain as the property of Sarah C. Grady and, her children, and stated what such place included. It was not dealing with the estate or quantity of interest in the wife or children of Eobert G. Dix; and there is nothing in this clause which changes the construction already placed' upon the decree. As the wife and child in esse at the date of the decree took the entire estate in the land described which otherwise would have gone to Eobert G. Dix in the division of his father’s property, and after-born children took no interest thereunder, the court properly sustained the demurrer.
In the absence of any effort duly made to alter or amend the decree, an amendment to the pleading in the present case, alleging that Eobert G. Dix gave instructions for it to be drawn so as to *1072admit after-born children, was properly rejected. So likewise was the proposed amendment alleging that another part of the decree provided that a different piece of land should remain as the separate estate of the wife and children of another son of James T. Dix, and that such son had no children. We have treated the provision of the decree in regard to the wife and children of Eobert G-. Dix as if it were a voluntary convej^ance from him to them. If there was what was equivalent to a conveyance from another person to his wife or wife and children, the possible situation or intention of such other person would not throw light on the part of the decree now under consideration.

Judgment affirmed.


All the Justices concur.